Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
This office action is in response to amendment file on 3/30/21.
Claims 1-20 has been cancelled.
Claims 21-31 are newly added.
Claims 21-31 are pending.



Allowable Subject Matter
Claims 21-31 (renumbered as 1-11) are allowed.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

With respect to claim 21 (renumbered as claim 1), the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record fails to teach: a method of manipulating an electronic memory comprising: “memory block having a plurality of basic memory blocks connected together with a modular structure, wherein each of the basic memory blocks includes a plurality lookup tables (LUT); a plurality of registers each pairing up with a respective lookup table in the basic memory blocks; wherein the plurality of lookup tables and the plurality of registers are provided in a plurality of configurable logic blocks; a plurality of slices in the FPGA device; wherein the plurality of registers includes a plurality of flip-flops; Page 3 of 9Application No.: 16/671,669 Reply to Office Action of October 30, 2020Reply Dated March 30, 2021wherein the plurality of flip-flops are connected between two stages; wherein the two stages including a first stage of the plurality of basic memory blocks and a second stage of an AND operation logic gate; the method of comprises the step of:  providing an input search key;  dividing the input search key into a plurality of sub-words;  generating a plurality of matchline vectors; converting the matchlines associated with the plurality of matchline vectors to a potential match address; and outputting the potential match address.” and in combination with the remaining limitations.
One of the closet arts of record, Titley (20170293703) discloses a memory system comprising:  field-programmable gate array (FPGA) comprise memory logic cell included one or more other elements such as, for example, carry logic, a multiplexer, and a register.  The register received a clock signal from a global clock tree of the FPGA.  The register may receive the output signal of the LUT and output the signal based on the clock signal.  In some implementations, the FPGA can include different types of logic cells..
Titley does not teach:  “memory block having a plurality of basic memory blocks connected together with a modular structure, wherein each of the basic memory blocks includes a plurality lookup tables (LUT); a plurality of registers each pairing up with a respective lookup table in the basic memory blocks; wherein the plurality of lookup tables and the plurality of registers are provided in a plurality of configurable logic blocks; a plurality of slices in the FPGA device; wherein the plurality of registers includes a plurality of flip-flops; Page 3 of 9Application No.: 16/671,669 Reply to Office Action of October 30, 2020Reply Dated March 30, 2021wherein the plurality of flip-flops are connected between two stages; wherein the two stages including a first stage of the plurality of basic memory blocks and a second stage of an AND operation logic gate; the method of comprises the step of:  providing an input search key;  dividing the input search key into a plurality of sub-words;  generating a plurality of matchline vectors; converting the matchlines associated with the plurality of matchline vectors to a potential match address; and outputting the potential match address.” and in combination with the remaining limitations.

	Claims 22-31 (renumbered as 2-11) depend from claim 21 (renumbered as claim 2) and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Titley (20170293703) discloses safety features for high level design.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Lam whose telephone number is (571)272-1782.  The examiner can normally be reached on 6:00 – 2:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 









/David Lam/
Primary Examiner, Art Unit 2825			

May 12, 2021